Citation Nr: 1421739	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


WITNESSES AT HEARING ON APPEAL

Veteran and KM


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a hearing before the Board, sitting at the Chicago RO, in March 2013, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in April 2014, the Board asked the Veteran whether he desired to have a new Board hearing.  The Veteran responded in the affirmative in April 2014, requesting a hearing before a Board VLJ at the RO (i.e., a Travel Board hearing).  As such, he should be afforded another opportunity to provide testimony at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a VLJ sitting at the RO at the earliest available opportunity, with appropriate notification to the Veteran and his representative, if any.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



